Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
This office action is in response to an amendment filed 05/17/2021 in which claims 01-20 are pending ready for examination.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Claim Interpretations - 35 USC § 112(f)
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “device, computing device” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 


Allowable Subject Matter
Claims 1-20 are Allowed.
The following is an examiner’s statement of reasons for allowance: 
As for claim 1, none of the prior arts alone or in combination discloses a pressure sensing film, comprising first and second film, the first and second films spaced apart to define an interior optical cavity therebetween, and a flexible transparent film arranged in the optical cavity, wherein the flexible transparent film is compressible in response to a pressure change in air exterior to the first and second films.
As for claim 11, none of the prior arts alone or in combination discloses a pressure sensing device, comprising first and second films, the first and second films spaced apart to define an interior optical cavity therebetween, a flexible transparent film arranged in the optical cavity, wherein the flexible transparent film is compressible in response to a pressure change in air exterior to the first and second films, a light source configured to shine light onto the pressure sensing film, a device configured to analyze light from the pressure sensing film, and a computing device configured to analyze 
As for claim 18, none of the prior arts alone or in combination discloses a method of sensing pressure adjacent a surface, comprising shining a light source on a pressure sensing film, the pressure sensing film comprising first and second films, the first and second films spaced apart to define an interior optical cavity therebetween, a flexible transparent film arranged in the optical cavity, wherein the flexible transparent film is compressible in response to a pressure change in air exterior to the first and second films, collecting information about light from the pressure sensing film, and analyzing the information to determine a pressure change in the air adjacent the pressure sensing film based on compression of the flexible transparent film.
The closest prior art, Saaski et al (US 4,933,545) discloses an optical pressure-sensing system measuring the change of pressure due to air within the sensor. Saaski does not alone or in combination with any other prior art references disclose the missing limitations listed above “a flexible transparent film arranged in the optical cavity, wherein the flexible transparent film is compressible in response to a pressure change in air exterior to the first and second films”, in reference to claims 1, 11, and 18; therefore, it will not be proper to combine this prior art with another because the deficiencies of the missing limitations would not be cured.
Claims 2-10, 12-17, and 19-20 are allowed due to their dependency of claims 1, 11, and 18 respectively.

Response to Arguments
Applicant’s arguments, see remarks, filed 05/17/2021, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 102/103 they have been fully considered and are persuasive.  The 35 USC § 102/103 rejection of claims 1-20 have been withdrawn. 

Applicant’s Argument
Applicant Argument #1: Applicant argues, “…the analysis ignores that the claimed device and computing device are defined by their structures by virtue of being programmed to perform particular functions as explained in the Remarks filed on November 12, 2020. See In re Alappat, 33 F.3d 1526, 1545 (Fed. Cir. 1994) (en banc). For this reason, interpretation under 112(f) is not appropriate for claim 11 and its dependent claims.”
Examiner’s Response
Examiner Response #1: In response to applicant’s argument, it is respectfully pointed out that Interpretation of the terms “device” and “computer device” is proper and does meet the 3-prong analysis. The terms “device” and “computer device” meets prong-1 because they are substitutes for the term means. The following is a list of non-structural generic placeholders that may invoke 35 U.S.C. 112(f): "mechanism for," (See MPEP 2181 (I)(A)).  
As for prong-2, these terms are not clear that in the claims is set forth, at least in part, by the function it performs as opposed to the specific structure, material, or acts that perform the function. (See MPEP 2181 (I)(B)).  For instance, what is the device and computer device that are performing the function of analyzing information? Because these elements are generic holders it is not clear on what these devices are. 
As for prong-3, the term "means" or "step" or the generic placeholder recited in the claim must not be modified by sufficiently definite structure, material, or acts for achieving the specified function. (See MPEP 2181 (I)(C)).  The device and computer device is not modified by any sufficiently definite structure, material, or acts for achieving the specified function. For these reasons listed above, the 112(f) Interpretation is proper and remains as such. 
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886